DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 2/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 requires the following:

    PNG
    media_image1.png
    52
    632
    media_image1.png
    Greyscale

At the instant, it is unclear how the rear face 460 of the latch bolt 452 is capable of prevent contraction of the bolt assembly beyond the bolt assembly second length. A broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 31-36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,607,701 to Levine in view of US Pat No 7,695,032 to Bodily.

    PNG
    media_image2.png
    464
    911
    media_image2.png
    Greyscale

Levine discloses an apparatus that comprises a housing assembly (70) and a bolt assembly. The apparatus further comprises a biasing element (60) to bias the latch bar.
The bolt assembly comprises a latch bolt (41), a retention rod (42), and a latch bar or rod (52). The retention rod is threadingly coupled to the latch bar. 

The apparatus further comprises a spacer (53), having the biasing member between the spacer and the latch rod.

Levine fails to disclose that the housing assembly comprises inner and outer housings, wherein the inner housing comprises an engagement projection positioned to be displaced along an adjustment slot on the outer housing in order to adjust the apparatus, when the engagement projection is at a first end of the adjustment slot when the inner housing is at the first position and at a second, opposite end of the adjustment slot when the inner housing is at the second position.


    PNG
    media_image3.png
    679
    1524
    media_image3.png
    Greyscale

Bodily teaches that it is well known in the art to provide a similar apparatus, wherein the housing assembly is composed of inner and outer housings (114, 102), wherein the inner 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing assembly described by Levine, as one with inner and outer housings moveable with respect to each other by means of an engagement protrusion along an adjustment slot, as taught by Bodily, in order to adjust the backset of the apparatus.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,724,630 to Wilson in view of US Pat No 8,118,334 to Ramsauer. 

    PNG
    media_image4.png
    389
    1253
    media_image4.png
    Greyscale

Wilson discloses an adjustable bolt assembly that comprises a latch bolt (22) that comprises a threaded retention rod (21), and a latch rod (15) with a threaded aperture. The bolt assembly is capable of being adjusted between at least 1st and 2nd positons. 
However, Wilson fails to disclose the use of a retention clip.
Ramsauer teaches that it is well known in the art to provide a retention clip (66) to retain a pin (34) in place.
.

Allowable Subject Matter
Claims 19 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26-30 will also be allowed since the claims depend from claim 25.

Response to Arguments
With respect to the arguments that Levine fails to disclose that the biasing force of the biasing element remain approximately the same in both positions, the arguments are not persuasive. At the instant, Levine biasing member is capable of having the limitation claimed, since Levine does not teach changing the biasing member between positions. If the biasing member is the same, then the force remains approximately the same in both positions. Therefore, the rejection is maintained.
As to the rejection in view of Marrotto, the rejection has been withdrawn. However, a new rejection to claim 24 has been made on the record in view of Wilson, as modified by Ramsauer.
nd paragraph rejection has been made to claim 24, since it is unclear how the rear face 460 is capable of prevent contraction of the bolt assembly beyond the bolt assembly second length.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 26, 2021